Citation Nr: 0714197	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  04-33 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy and/or radiculopathy of the right lower extremity 
to include as secondary to service-connected central and left 
paracentral disc protrusion at the L5-S1 level with contact 
on the left S1 nerve root.

2.  Entitlement to service connection for peripheral 
neuropathy and/or radiculopathy of the left lower extremity 
to include as secondary to service-connected central and left 
paracentral disc protrusion at the L5-S1 level with contact 
on the left S1 nerve root.

3.  Entitlement to an evaluation in excess of 40 percent for 
central and left paracentral disc protrusion at the L5-S1 
level with contact on the left S1 nerve root.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1980 to 
April 1982.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.


FINDINGS OF FACT

1.  The veteran's peripheral neuropathy and/or radiculopathy 
of the right lower extremity is not related to his active 
service or to his service-connected central and left 
paracentral disc protrusion at the L5-S1 level with contact 
on the left S1 nerve root.

2.  The veteran's peripheral neuropathy and/or radiculopathy 
of the left lower extremity is not related to his active 
service or to his service-connected central and left 
paracentral disc protrusion at the L5-S1 level with contact 
on the left S1 nerve root.

3.  The veteran's service-connected back central and left 
paracentral disc protrusion at the L5-S1 level with contact 
on the left S1 nerve root is not manifested by incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, neurological manifestations, residuals of 
a fractured vertebra, or ankylosis.     




CONCLUSIONS OF LAW

1.  Peripheral neuropathy and/or radiculopathy of the right 
lower extremity were not incurred in or aggravated by service 
and are not causally related to service-connected disability.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.310 (2006).

2.  Peripheral neuropathy and/or radiculopathy of the left 
lower extremity were not incurred in or aggravated by service 
and are not causally related to service-connected disability.  
38 U.S.C.A. § 1131, (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.310 (2006).

3.  The schedular criteria for an evaluation in excess of 40 
percent for central and left paracentral disc protrusion at 
the L5-S1 level with contact on the left S1 nerve root have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5293, 5295 (as in effect prior 
to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  



I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claim, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006). 

A letter dated in October 2003 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The October 2003 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  In 
addition, a letter dated in August 2005 told him to provide 
any relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Although the August 2005 letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and additional supplemental 
statements of the case (SSOCs) were provided to the veteran 
in July 2005 and January 2006.  
   
Since the RO assigned the 40 percent disability rating at 
issue here for the veteran's service-connected disability, 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  Further, since the Board has 
concluded that the preponderance of the evidence is against 
the claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
the Board notes that the veteran was informed by letter dated 
in March 2006 of how VA assigns disability ratings and 
effective dates.

The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The veteran was also accorded VA 
examinations in November 2003, August 2004, and December 
2004.  38 C.F.R. § 3.159(c)(4).

There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected disorders since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The VA examination reports of record are thorough and 
supported by VA outpatient treatment records.  The 
examinations in this case are adequate upon which to base a 
decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.    

The first question that must be addressed, therefore, is 
whether incurrence of peripheral neuropathy of the lower 
extremities is factually shown during service.  The Board 
concludes it was not.  The service medical records are absent 
complaints, findings or diagnoses of peripheral neuropathy 
during service.  

The Board notes that the veteran's service medical records 
show that he injured his back in September 1981 and February 
1982.  A September 1981 consultation sheet notes full 
sensation to extremities and full motor.  January 1982 
treatment record diagnoses mid lower back pain but notes 
"motor and sensory intact."  March 1982 treatment records 
note that the veteran complained of arm pain but no pain 
radiation to his legs and that veteran's deep tendon 
reflexes, gait, and neuro motor were all normal.  On the 
clinical examination for separation from service, the 
veteran's deep tendon reflexes were noted to be normal.  In 
addition, on the Report of Medical History completed in 
conjunction with the separation examination, the veteran 
denied ever having neuritis.  Thus, there is no medical 
evidence that shows that the veteran suffered from peripheral 
neuropathy of the lower extremities during service. 
  
Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  In light of 
the lack of any relevant history reported between the 
veteran's date of discharge and March 2000, service 
connection is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the appellant 
clearly has a current disability.  The veteran has been 
diagnosed with peripheral neuropathy of the feet and meralgia 
paresthetica right lateral thigh.  The remaining question, 
therefore, is whether there is medical evidence of a 
relationship between the current disability and military 
service.  However, no medical professional has ever related 
this condition to the veteran's military service.  Further, a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a veteran's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service].  In this 
case, the medical evidence does not show treatment or 
diagnosis of these problems until a number of years after 
service.  

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury pursuant to 
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show that a 
current disability exists and that the current disability was 
either caused by or aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

The veteran contends that he has neurological complications 
of the bilateral lower extremities due to his service-
connected back disability.    

The veteran was afforded a VA spine examination in November 
2003 to address the question of whether or not the veteran's 
bilateral leg condition was due to his service-connected back 
condition.  The veteran complained of constant pain in his 
low back and severe pain in both legs.  After a review of the 
claims file and physical examination of the veteran, the 
examiner diagnosed lower extremity and/or radiculopathy, 
etiology unclear.  The examiner noted that if the veteran did 
have some neurological deficit of the lower extremities, it 
was most likely due to his diabetes and not his lumbar spine 
but that verification would have to wait until nerve studies 
had been conducted.  

Subsequent to the examination report, the examiner dictated 
an addendum which noted that the veteran's nerve studies 
showed some neuropathy consistent with his uncontrolled 
diabetes mellitus.  They did not show any radiculopathy or 
neurological compromise associated with a nerve impingement, 
except at the level correlated with a lateral femoral 
cutaneous nerve.  The examiner explained that this was 
further up on the veteran's lumbar spine, was consistent with 
a meralgia paresthetica, often associated with obesity, and 
seemed to cause no problems for the veteran.  The examiner 
stated that this finding, as well as the neuropathy 
associated with the uncontrolled diabetes, were both 
completely unrelated to the veteran's lumbosacral strain.  A 
diagnosis was confirmed of lower extremity neuropathy, 
etiology, uncontrolled diabetes mellitus.    

A VA examiner who conducted a physical examination of the 
veteran in March 2004 provided the impression chronic back 
pain with peripheral neuropathy.

The veteran was afforded a second VA peripheral nerve 
examination in August 2004.  The veteran reported persistent 
right lateral thigh numbness for approximately 10 years and 
bilateral foot numbness radiating up to the ankle bones 
medial and laterally and feeling of coldness since his last 
back injury in 2000.  The veteran also stated that 
occasionally his calves also felt numb.  After physical 
examination of the veteran, the examiner rendered diagnoses 
of peripheral neuropathy of the feet, at least as likely as 
not secondary to diabetes mellitus, less likely than not 
secondary to chronic strain of the low back with degenerative 
changes and meralgia paresthetica right lateral thigh, less 
likely than not secondary to chronic strain of the 
lumbosacral spine with degenerative changes and more likely 
than not due to entrapment of the lateral femoral cutaneous 
nerve.   

The Board notes that the veteran also underwent a VA spine 
examination on the same day as the peripheral nerve 
examination.  The same examiner, who conducted the above 
peripheral nerve examination, stated that it was his opinion 
that the veteran's right thigh numbness (meralgia 
paresthetica) was at least as likely as not secondary to 
degenerative changes in the veteran's lumbosacral spine.  As 
this opinion was in complete contradiction to his opinion 
noted on the peripheral nerve examination, he was asked to 
review his opinions and verify whether the veteran's right 
thigh numbness was related to his service-connected low back 
condition.  In an addendum dated in September 2004, the 
examiner corrected his final sentence of the spinal 
examination report to read, "It is, therefore, the opinion 
of this medical examiner that the veteran's right thigh 
numbness (meralgia paresthetica) is less likely than not 
secondary to the degenerative changes in his lumbosacral 
spine, and more likely than not due to entrapment of the 
lateral femoral cutaneous nerve."

The Board also notes that Social Security Administration 
records have been obtained.  An April 2000 consultation 
report indicates that the veteran presented for an evaluation 
of low back pain, bilateral buttock pain bilateral leg 
numbness and bilateral foot numbness that he alleges was 
caused by a work-related injury which occurred on March 14, 
2000.  The veteran reported a history of low back discomfort 
for 14-15 years.  He also reported that he was treated for 
his back in 1986 due to a lifting injury at that time.  An 
August 2000 Pain Clinic report noted that the veteran stated 
that since his accident at work he has suffered from lower 
back and lower extremity pain.  

These records also include diagnoses of peripheral neuropathy 
secondary to diabetes, as well as bilateral radiculopathy and 
sciatica of the lower extremities.  In fact a March 2004 VA 
history and physical examination record notes a history of 
periphery neuropathy related to back pain and not diabetes 
mellitus.  However, as noted above nerve studies conducted in 
November 2003 showed some neuropathy consistent with his 
uncontrolled diabetes mellitus but they did not show any 
radiculopathy or neurological compromise associated with a 
nerve impingement, except at the level correlated with a 
lateral femoral cutaneous nerve. 

The Board notes that there is a difference of opinion in the 
record of whether the veteran's peripheral neuropathy is 
related to his service-connected back disability.  It is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others. Evans 
v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is 
particularly onerous where medical opinions diverge.  At the 
same time, the Board is mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Id.  

Here, there are legitimate reasons for accepting the VA 
examiners' unfavorable medical opinion over the favorable 
treating medical provider's opinion.  While the VA treating 
provider included a history of periphery neuropathy related 
to back pain and not diabetes mellitus, this conclusion 
unfortunately fails to take into account the relevant nerve 
study conducted in 2003.  
In comparison, this factor was considered by the VA 
examiners, and the VA examiners' opinions were rendered only 
after an objective examination was conducted combined with a 
review of the claims file and the veteran's pertinent medical 
history.  
   
Thus, the Board finds that the VA examiners' November 2003 
and August 2004 reasoned medical opinions are accordingly 
more probative than a March 2004 VA history and physical 
examination statement by the veteran's medical provider.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the appellant's claims that his current 
disorder is related to service.  
   
III.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  Thus, 
consideration of possible "staged" ratings on appeal from a 
rating that assigns an initial disability evaluation is not 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

In this case, in January 2002, the RO granted service 
connection for central and left paracentral disc protrusion 
at the L5-S1 level with contact on the left S1 nerve root and 
assigned a 10 percent disability rating effective July 31, 
2001.  In June 2002, the RO increased the disability rating 
to 20 percent effective July 31, 2001.  In September 2003, 
the veteran filed his claim for an increased evaluation for 
his service-connected back condition.  The increased 
evaluation was denied by a March 2004 rating decision.  The 
veteran appealed; and in a July 2005 rating decision, the RO 
granted an increased evaluation of 40 percent effective 
September 10, 2003.   

The 40 percent rating for the veteran's central and left 
paracentral disc protrusion at the L5-S1 level with contact 
on the left S1 nerve root was assigned pursuant to the 
provisions of 38 C.F.R. § 4.71a, former Diagnostic Code 5293 
(renumbered Diagnostic Code 5243) for rating intervertebral 
disc syndrome (IVDS).

During the pendency of this claim, the criteria for rating 
back disabilities were revised effective September 26, 2003.  
The Board will evaluate the veteran's claim under both the 
criteria in the VA Schedule for Rating Disabilities in effect 
at the time of his filing and the current regulations in 
order to ascertain which version would accord him the highest 
rating.  According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent it conflicts with the precedents of 
the United States Supreme Court (Supreme Court) and the 
Federal Circuit.  Karnas is inconsistent with Supreme Court 
and Federal Circuit precedent insofar as Karnas provides 
that, when a statute or regulation changes while a claim is 
pending before VA or a court, whichever version of the 
statute or regulation is most favorable to the claimant will 
govern unless the statute or regulation clearly specifies 
otherwise.  Accordingly, the rule adopted in Karnas no longer 
applies in determining whether a new statute or regulation 
applies to a pending claim.  Id.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.    

Prior to September 26, 2003, the diagnostic criteria for IVDS 
under Diagnostic Code 5293 states that IVDS is to be 
evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

A 40 percent evaluation is warranted for incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the last 12 months.  A 60 percent 
evaluation is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.

Note (1) to the new version of DC 5293 defines an 
"incapacitating episode" as "a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician."  Chronic orthopedic and neurologic 
manifestations were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."

Effective September 26, 2003, intervertebral disc syndrome 
was assigned a new diagnostic code number (5243), and the 
instruction with respect to the separate evaluation of 
neurologic and orthopedic manifestations was re-worded and 
moved to Note 1, following the General Rating Formula for 
Diseases and Injuries of the Spine, and the above-mentioned 
instruction was re-phrased to state that intervertebral disc 
syndrome (pre-operatively or post-operatively) is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under section 4.25.  
However, these revisions were intended to be clarifying and 
non-substantive in nature.  See Schedule for Rating 
Disabilities; The Spine, 67 Fed. Reg. 56,509, 56,510 (Sept. 
4, 2002) (indicating that the then-proposed amendment "would 
make editorial changes", but would not "represent any 
substantive change to the recently adopted evaluation 
criteria for intervertebral disc syndrome").  (The Board 
notes that some of the Notes were inadvertently omitted when 
Diagnostic Code 5293 was re-published as Diagnostic Code 5243 
in August 2003; however, this has since been corrected.  See 
Schedule for Rating Disabilities; The Spine; Correction, 69 
Fed. Reg. 32,449 (June 10, 2004)).

The evidence of record does not indicate that that the 
veteran has suffered incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
The veteran's medical records do not show that bed rest has 
been prescribed by any health care providers.  In addition, 
with regard to a separate rating for neurological 
manifestations, as noted above, the evidence indicates that 
the neurological symptoms are not associated with the 
veteran's service-connected back disability.  Thus, the 
veteran's service-connected back disability is to be 
evaluated solely on chronic orthopedic manifestations.  

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the lumbar spine were evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  Evaluations of 10, 20, and 40 
percent were assigned for slight, moderate, and severe 
limitation of motion of the lumbar spine, respectively.

In addition, lumbosacral strain was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.17a, Diagnostic 
Code 5295 (2003).  The highest available schedular 
evaluation, 40 percent, was warranted where the condition was 
severe, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  Id.  

As a 40 percent evaluation is the maximum rating for either 
limitation of motion of the lumbar spine or lumbosacral 
strain under the former criteria, further consideration of 
these diagnostic codes does not benefit the veteran.

The remaining available diagnostic codes in effect prior to 
September 26, 2003 for rating the spine that would result in 
a rating in excess of 40 percent include residuals of a 
fractured vertebra such as abnormal mobility (5285) and 
ankylosis (5286 and 5289).  However, there is no evidence of 
record of residuals of a vertebral fracture or ankylosis.  

All disabilities of the back and spine are now being rated 
under the General Ratings Formula for Diseases and Injuries 
of the Spine.  38 C.F.R. § 4.71a (2006).  A 40 percent rating 
is assigned for forward flexion of the thoracolumbar spine to 
30 degrees or less; or if there is favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent rating is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.  
("Unfavorable ankylosis" is defined, in pertinent part, as 
"a condition in which the entire thoracolumbar spine is 
fixed in flexion or extension."  See id., Note (5).  The 
ratings are to be applied with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).

There is no evidence of record of unfavorable ankylosis.  At 
the November 2003 VA examination, forward flexion was to 20 
degrees, there was no extension, lateral flexion was 10 
degrees to the right and the left, and the veteran refused to 
perform rotation exercise.  The VA examiner stated that he 
believed that there was a great deal of malingering within 
the examination.  At the August 2004 VA examination, forward 
flexion was to 90 degrees, extension was less than 5 degrees, 
lateral flexion and lateral rotation was 25 degrees to the 
left and right.  At the December 2004 VA examination, forward 
flexion was to 42 degrees, extension was to 18 degrees, 
lateral rotation was to 12 degrees to the right and left, and 
rotation was to 25 degrees to the right and left.  The 
examiner noted that he thought in general the veteran's 
examination was not very accurate because of his cold and 
also that he gave forth a very poor effort.

For the reasons given above, the orthopedic evaluation for 
the veteran's lumbar spine does not exceed the current 40 
percent rating.  In addition, no additional rating is 
warranted for the veteran's lower extremities due to 
neurological impairment.  

Finally, the Board takes note of the decision of the Court in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), where the Court held 
that VA's review of a service-connected musculoskeletal 
disability must include an assessment of the functional 
impairment caused by that disability.  The Court has held 
that evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.

In the instant case, however, such review is not needed, 
inasmuch as the veteran is, by virtue of this decision, in 
receipt of the maximum disability rating that can be assigned 
absent a showing of unfavorable spinal ankylosis.  See 
VAOPGCPREC 36-97 (holding that consideration must be given to 
the extent of disability under 38 C.F.R. §§ 4.40 and 4.45 
"when a veteran has received less than the maximum 
evaluation" under Diagnostic Code 5293); see also Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997) (Court concluded that 
remand for the Board to consider functional loss due to pain 
was not appropriate where the claimant was already receiving 
the maximum disability rating available for limitation of 
motion); Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) 
(although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the rating 
schedule does not require a separate rating for pain).  
Therefore, because functional loss is already being 
compensated, an increased disability rating based on 
functional loss is not available.

In conclusion, the Board finds that the evidence demonstrates 
that the veteran's service-connected back disability is no 
more than 40 percent disabling, and the preponderance of the 
evidence is against assigning an evaluation in excess of 40 
percent.


ORDER

Entitlement to service connection for peripheral neuropathy 
and/or radiculopathy of the right lower extremity to include 
as secondary to service-connected central and left 
paracentral disc protrusion at the L5-S1 level with contact 
on the left S1 nerve root is denied.

Entitlement to service connection for peripheral neuropathy 
and/or radiculopathy of the left lower extremity to include 
as secondary to service-connected central and left 
paracentral disc protrusion at the L5-S1 level with contact 
on the left S1 nerve root is denied.

Entitlement to an evaluation in excess of 40 percent for 
central and left paracentral disc protrusion at the L5-S1 
level with contact on the left S1 nerve root is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


